PERRITT FUNDS, INC. FIRST AMENDMENT TO THE CUSTODY AGREEMENT THIS FIRST AMENDMENT dated as of the 1st day of August, 2011, to the Custody Agreement dated as of February 1, 2009 (the "Agreement"), is entered into by and between Perritt Funds, Inc. a Maryland corporation (the "Company") and U.S. Bank National Association ("Custodian"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the fees of the Agreement; and WHEREAS, Section 15.02 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit D of the Agreement is hereby superseded and replaced with Amended Exhibit D attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PERRITT FUNDS, INC.
